ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claims 1, 7, 8, 10, 12-14, and 16, the cancellation of claims 5, 6, 11, and 18-20, and the addition of new claims 21-23 in the response filed 4/29/21 is acknowledged.
Claims 1-4, 7-10, 12-17, and 21-23 are now pending in the application and are examined below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin Cassell on 7/27/21.

The application has been amended as follows: 
Claim 1 (Currently Cancelled by Examiner)
Claim 2 (Currently Amended by Examiner): The TLSO attachment of claim 21, wherein the support bar includes at least one boss protruding from the support bar, the at least one strap system including a fastener for removably securing to the at least one boss.
Claim 3 (Currently Amended by Examiner): The TLSO attachment of claim 2, wherein the fastener of the at least one strap system is arranged with an engagement element for receiving a segment of the at least one strap system.
Claim 4 (Currently Amended by Examiner): The TLSO attachment of claim 2, wherein the fastener of the at least one strap system defines a fitting arranged for securing about the at least one boss.
Claims 7-10 (Currently Cancelled by Examiner)
Claim 12 (Currently Amended by Examiner): The TLSO attachment of claim 21, further comprising a posterior panel including a posterior attachment system for securing to a posterior section of the orthopedic device including a cover extending over the posterior panel, the cover having a central fastener for engaging a surface of the posterior section of the orthopedic device to laterally secure the orthopedic device to the posterior panel, the cover having a first flap extending over the posterior section of the orthopedic device, and a second flap having a fastener engaging the first flap to longitudinally secure the orthopedic device to the posterior panel.
Claim 13 (Currently Amended by Examiner): The TLSO attachment of claim 12, further comprising a posterior-thoracic-extension (PTE) securing to a crest of the posterior panel, the PTE defining a shell having an opening generally extending about a portion of the crest and a bar adapted for receiving additional fasteners engageable with the posterior panel, the PTE is insertable over the crest of the posterior panel via the opening such that the bar resides at a higher location relative to the crest than the additional fasteners.
Claim 15 (Currently Amended by Examiner): The TLSO attachment of claim 21, wherein at least one strap mount is removably attachable to a surface of [[the]]a posterior panel, such that a posterior section of the orthopedic device overlaps the at least one strap mount.
Claim 17 (Currently Amended by Examiner): The TLSO attachment of claim 21, further comprising an adjustable chest strap, slidably mounted onto the shoulder strap system.
Claim 21 (Currently Amended by Examiner): A thoracic lumbar sacral orthosis (TLSO) attachment for configuring an orthopedic device as a thoracic lumbar sacral orthosis by connecting the TLSO attachment to the orthopedic device, the TLSO attachment comprising: 
an anterior panel arranged to connect to the orthopedic device; 
an anterior thoracic extension (ATE) secured to the anterior panel; 
a support bar extending from the ATE;
at least one strap system including an axillary strap system and/or a shoulder strap system removably securing onto a surface of the orthopedic device; 
an anterior attachment system including at least one side fastener securable to a side of the anterior panel, and a central fastener generally centrally secured to the anterior panel for providing lateral attachment to an anterior section of the orthopedic device;
wherein the anterior attachment system further comprises a longitudinal attachment to the orthopedic device with a first strap extending from a top portion of the anterior panel and tethered by at least one tether extending toward a second strap and coupling therewith with a coupler extending from the second strap to form a loop for securing to the anterior section of the orthopedic device.
Claim 22 (Currently Amended by Examiner): A thoracic lumbar sacral orthosis (TLSO) attachment for configuring an orthopedic device as a thoracic lumbar sacral orthosis by connecting the TLSO attachment to the orthopedic device, the TLSO attachment comprising: 
an anterior panel arranged to connect to the orthopedic device; 
an anterior thoracic extension (ATE) secured to the anterior panel; 
a support bar extending from the ATE; 

a posterior panel including a posterior attachment system for securing to a posterior section of the orthopedic device including a cover extending over the posterior panel, the cover having a central fastener for engaging a surface of the posterior section of the orthopedic device to laterally secure the orthopedic device to the posterior panel, the cover having a first flap extending over the posterior section of the orthopedic device, and a second flap having a fastener engaging the first flap to longitudinally secure the orthopedic device to the posterior panel; 
a posterior-thoracic-extension (PTE) securing to a crest of the posterior panel, the PTE defining a shell having an opening generally extending about a portion of the crest and a bar adapted for receiving additional fasteners engageable with the posterior panel, the PTE is insertable over the crest of the posterior panel via the opening such that the bar resides at a higher location relative to the crest than the additional fasteners.

Reasons for Allowance
Claims 2-4, 12-17, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 21, the prior art of record when applied alone or in combination neither anticipates nor renders obvious a thoracic lumbar sacral orthosis (TLSO) attachment for configuring an orthopedic device as a thoracic lumbar sacral orthosis comprising: 
an anterior panel arranged to connect to the orthopedic device; an anterior thoracic extension (ATE) secured to the anterior panel; a support bar extending from the ATE; an anterior attachment system including at least one side fastener securable to a side of the anterior panel, and a central fastener generally centrally secured to the anterior panel for providing lateral attachment to an anterior section of the orthopedic device; wherein the anterior attachment 
Regarding independent claim 22, the prior art of record when applied alone or in combination neither anticipates nor renders obvious a thoracic lumbar sacral orthosis (TLSO) attachment for configuring an orthopedic device as a thoracic lumbar sacral orthosis comprising: an anterior panel arranged to connect to the orthopedic device; an anterior thoracic extension (ATE) secured to the anterior panel; a support bar extending from the ATE; a posterior panel including a posterior attachment system for securing to a posterior section of the orthopedic device including a cover extending over the posterior panel, the cover having a central fastener for engaging a surface of the posterior section of the orthopedic device to laterally secure the orthopedic device to the posterior panel, the cover having a first flap extending over the posterior section of the orthopedic device, and a second flap having a fastener engaging the first flap to longitudinally secure the orthopedic device to the posterior panel; a posterior-thoracic-extension (PTE) securing to a crest of the posterior panel, the PTE defining a shell having an opening generally extending about a portion of the crest and a bar adapted for receiving additional fasteners engageable with the posterior panel, the PTE is insertable over the crest of the posterior panel via the opening such that the bar resides at a higher location .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303.  The examiner can normally be reached on 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE J LEE/Examiner, Art Unit 3786